Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Langham appeals the district court’s order granting summary judgment to Defendants and denying relief on his complaint raising claims pursuant to the Federal Torts Claim Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-2680 (2012), and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, although we grant Langham leave to proceed in forma pau-peris, we affirm the district court’s order. Langham v. United States, No. 5:14—ct—03143-BO (E.D.N.C. filed Jan. 27, 2016 & entered Jan. 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately, presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED